         Case 4:20-cv-00298-DPM Document 23 Filed 05/12/21 Page 1 of 2



              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                       CENTRAL DIVISION

BARRY PEARSON                                                  PLAINTIFF

v.                          No. 4:20-cv-298-DPM

SOCIAL SECURITY ADMINISTRATION,
Commissioner                                                DEFENDANT

                                   ORDER
        The Commissioner objected to Magistrate Judge Kearney's
recommendation, which favors Pearson, so the Court has reviewed his
recommendation de novo. FED. R. CIV. P. 72(b)(3). Pearson challenges
whether substantial evidence supports the ALJ' s finding that he doesn't
meet the criteria of Listing l.04(A). Prosch v. Apfel, 201 F.3d 1010, 1012
(8th Cir. 2000). The Court generally won't disturb the ALJ's finding if
the record supports it. Dunahoo v. Apfel, 241 F.3d 1033, 1037 (8th Cir.
2001).    But here, the Court agrees with Magistrate Judge Kearney.
Pearson makes a compelling case, and the ALJ's perfunctory analysis
of Listing l.04(A) precludes meaningful judicial review; it is not at all
clear    to   the   Court   that   substantial   evidence     supports   the
Commissioner's decision. Phillip v. Saul, 2020 WL 4001162, at *21-*24
(D. Neb. 15 July 2020) (reviewing Eighth Circuit decisions); Minnick v.
Colvin, 775 F.3d 929, 936 (7th Cir. 2015).          And the Court would
undoubtedly benefit from knowing what particulars informed the
       Case 4:20-cv-00298-DPM Document 23 Filed 05/12/21 Page 2 of 2



ALJ's conclusion in this close case. The Court therefore reverses the
Commissioner's decision and remands for further administrative
review. The ALJ should provide a more thorough Step Three analysis.
As the Commissioner argues, whether a consultative examination is
necessary is a judgment call for the ALJ. Recommendation, Doc. 20,
adopted as clarified. Objections, Doc. 22, overruled.
     So Ordered.

                                                     v
                                  D .P. Marshall Jr.
                                  United States District Judge




                                    -2-
